El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Juan Emilio Totti en un pleito que siguió contra Bertiia M. Pieraldi como heredera y administradora judicial de la herencia de Felipe Pieraldi, subastó y adquirió por adjudi-cación en pago de su reclamación, nn condominio de la mi-tad de cierta finca rústica denominada “Mogotes.”
*213El causante Pieraldi había fallecido bajo testamento de-jando en usufructo todos sus bienes a su bija adoptiva Berthá M. Pieraldi, a quien pasarían en pleno dominio en caso de que llegara a tener hijos.
Según se desprende del récord y del alegato de los re-currentes, al presentarse la escritura de venta judicial a favor de Totti, el registrador exigió la inscripción previa del condominio que fue objeto del remate, a nombre de los herederos de Pieraldi, inscribiendo entonces la venta judicial con el defecto subsanable de no haberse acreditado el cumplimiento de la condición, quedando limitado de este modo el derecho del comprador. De este defecto no se re-currió al hacerse dicha inscripción, pero más luego sé pre-sentó al registro dicha escritura de venta judicial con el fin de subsanar tal defecto, pero el registrador denegó lo soli-citado mediante la nota que dice:
“Denegada la subsanación del defecto consignado en la inscrip-ción 4* de la finca No. 599, al folio 132 del tomo 12 del ayunta-miento de Yauco, denominada hacienda ‘Mogotes’. ... en cuanto a lo que se refiere a la. condición resolutoria, porque al presente exis-ten los motivos en que aquel defecto descansa y está basado. Des-pués de la consignación de tal defecto, no ha habido ni se ha presen-tado a este Registro documento alguno que invaliden o hagan in-existente dicho defecto, que vive aún dentro de- la naturaleza y causa que lo motivó, pues su estado jurídico es el mismo desde su consig-nación. La venta judicial que se llevó a efecto de un condominio de. la finca en cuestión no ha borrado ni puede hacer desaparecer tal defecto, pues ella arrastró o llevó consigo el mismo, que tiene sú verbo u origen en el título en que se consignó tal condición re-solutoria. Las ventas, enajenaciones o cualquier otra operación que se haya hecho de dicha finca hasta el presente, en nada afectan el estado ni causa de dicho defecto. Si la condición resolutoria ha sido o no cumplida, es materia que incumbe probar a los interesados que tienen interés en que tal defecto se subsane, pero tal cosa no puede obtenerse mediante una solicitud suscrita como .la que se acompañó y también motiva la nota denegatoria, en que ni siquiera se hace parte de la misma a la interesada en dicha condición resolu-toria, la legataria Bertha María Pieraldi. parte interesada en la misma, . . . .”
*214Después de esta nota fué retirado el documento y se pre-sentó nuevamente una segunda solicitud con igual objeto, acompañada de una certificación de la sentencia dictada por la corte de Distrito de Ponce, nombrándose a Bertba N. Pie-raldi administradora judicial de la herencia de su causante Felipe Pieraldi. El registrador denegó por segunda vez la subsanación del defecto referido por los mismos fundamen-tos de sú nota precedente, y por haberse además consentido.
El procedimiento seguido por Totti contra la administra-ción judicial de la herencia de Felipe Pieraldi fué en cobro de deudas causadas por el último y la adjudicación del con-dominio en la finca “Mogotes” se hizo para el pago de las mismas. Totti, por consiguiente, era un acreedor de la he-rencia de Pieraldi y su derecho adjudicándole bienes de la misma para saldar su deuda, no podía estar limitado por la disposición testamentaria que el testador hiciera a favor de su hija adoptiva, a quien legaba todos sus bienes en usu-fructo y el pleno dominio una vez que tuviera prole. El principio es bien conocido. Primero es pagar que heredar. Preferente es el derecho de los acreedores al de los herede-ros. “Aun enfrente de legitimarios, el artículo 818 (equi-valente al 806 del Código Civil Revisado) preceptúa que antes de fijar la porción forzosa, se deduzca del caudal heredi-tario el importe de las deudas.” Manresa, tomo 7, pág. 759, 3ra. ed. Y en relación con los legatarios, en el mismo tomo, página 488, se dice además:
“Es ésta una consecuencia lógica y natural del principio de que nadie puede disponer gratuitamente de sus bienes cuando tiene denu-das que los absorben o perjudica con sus actos a un tercero. Los acreedores, si no se les paga, reciben daño; los legatarios sólo de-jan de obtener una ganancia; aquéllos realizaron en beneficio del causante alguna prestación que exige su equivalente; estos nada hicieron ni nada entregaron por su parte; su título es puramente lucrativo. De aquí que ante los intereses de los acreedores, el valor de los bienes repartidos en legados por el causante representa un ac-tivo de la sucesión, cuyo activo puede ser absorbido en su bene-ficio.”
*215El defecto de que se quejan los recurrentes, por otra parte, no existe legalmente y estos en todo tiempo han po-dido pedir que se subsane.

La nota del registrador de octubre 8, 1926, debe ser re-vocada y ordenarse la subsanación de lo solicitado.